Citation Nr: 0825087	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  03-22 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for fatigue with 
generalized musculoskeletal strain, arthralgias and myalgias, 
to include claimed as due to an undiagnosed illness.  


REPRESENTATION

Veteran represented by:	Dennis L. Peterson, Attorney 
at law


ATTORNEY FOR THE BOARD

K. Morgan, Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Minneapolis, Minnesota (the RO).

Procedural history

The veteran served on active duty from July 1983 until 
January 1992.  Service in Southwest Asia between January 1991 
and May 1991 is indicated by the evidence of record.

In December 1992, the RO received the veteran's original 
claim of entitlement to service connection of fatigue with 
generalized musculoskeletal strain, arthralgias and myalgias, 
claimed as due to an undiagnosed illness.  A December 1993 VA 
rating decision denied the veteran's claim, and he initiated 
an appeal.  In December 2000, the Board remanded the 
veteran's claim to the RO for additional development.  After 
such was accomplished, the RO issued a rating decision in 
November 2001 which continued to deny the veteran's claim.  
The veteran withdrew the appeal later in November 2001.     

In May 2002, the RO received the veteran's request to reopen 
his claim of entitlement to service connection for fatigue 
with generalized musculoskeletal strain, arthralgias and 
myalgias, claimed as due to an undiagnosed illness.  
The December 2002 rating decision denied the veteran's 
request to reopen his previously denied claim.  The veteran 
disagreed with the December 2002 rating decision and 
initiated this appeal.  The appeal was perfected by the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in August 2003.

In June 2005, the Board denied the veteran's request to 
reopen the previously denied claim.  The veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (the Court).  In a July 2006 Order based on a 
July 2006 Joint Motion for Remand, the Court vacated the 
Board's June 2005 decision.  The matter was remanded to the 
Board for readjudication consistent with the provisions of 
the Joint Motion.  

In November 2007, the Board reopened the veteran's claim 
remanded it to the RO via the VA Appeals Management Center 
(AMC) for additional development.  That development has been 
completed.  In March 2008, the AMC issued a Supplemental 
Statement of the Case (SSOC) which continued to deny the 
veteran's claim.  The matter has again been returned to the 
Board for further appellate review.  

Issues not currently on appeal

In the Board's June 2005 decision, the veteran's requests to 
reopen previously denied claims of entitlement to service 
connection for allergic rhinitis and sinusitis and for 
generalized anxiety disorder with insomnia, nightmares, 
memory loss/impaired concentration and panic attacks, claimed 
as due to an undiagnosed illness, were denied.  The veteran's 
appeal to the Court also encompassed those issues.  However, 
in the July 2006 Joint Motion for Remand, it was noted that 
the parties requested that the appeals as to those issues be 
dismissed.  Accordingly, the Board's June 2005 decision on 
these issues is now final, and those issues are no longer 
before the Board.  See 38 C.F.R. § 20.1100 (2007).

FINDING OF FACT

The competent and probative medical evidence of record 
demonstrates that the veteran's fatigue with generalized 
musculoskeletal strain, arthralgias and myalgias are a 
consequence of morbid obesity rather than events in service.  

CONCLUSION OF LAW

Service connection of a condition which manifests as fatigue 
with generalized musculoskeletal strain, arthralgias and 
myalgias, including as due to an undiagnosed illness, is not 
warranted.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall considerations

As noted in the Introduction above, this matter was remanded 
by the Board for additional development in November 2007.  
Specifically, the veteran was to be referred for a VA 
compensation and pension examination; the matter was then to 
be readjudicated.  In March 2008 the VA examination was 
accomplished and in June 2008 the claim was readjudicated and 
denied on the merits.  Thus, the Board's remand instructions 
have been complied with.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000.  The VCAA includes an enhanced duty 
on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002). 

With respect to this claim, the Board observes that its now-
vacated June 2005 decision contained a detailed discussion as 
to why the VCAA had been complied with (see the Board's June 
2005 decision, pages 5-9 ).  This discussion is incorporated 
by reference herein.  The July 2006 joint motion for remand, 
as adopted by the Court, did not mention any alleged VCAA 
notice deficiencies [either as to adequacy of VCAA notice 
furnished by the RO or as to the Board's discussion of the 
adequacy of such notice in its June 2005 decision], or any 
duty to assist problems.  The Board believes that if any 
inadequacy had been present, this would have been brought to 
the Court's attention.  See Fugere v. Derwinski, 1 Vet. App. 
103, 105 (1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992) 
["[a]dvancing different arguments at successive stages of the 
appellate process does not serve the interests of the parties 
or the Court"]. 
 
The Board further notes that the Court Order was issued after 
the Court's decision in Dingess v. Nicholson, 19 Vet. App. 
473 (2006)  Neither the July 2006 Joint Motion for Remand nor 
the Court's subsequent Order identified any flaw in the June 
2005 decision concerning the amplified VCAA notice 
requirements set out in that decisions.  

Accordingly, the Board again finds that the veteran has 
received appropriate notice regarding his claim.  The veteran 
and his attorney have not contended otherwise.  

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).

In order to establish service connection for the claimed 
disorder, there must be (1)  medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).



Service connection - undiagnosed illnesses

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War and who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2011; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  See 38 U.S.C.A. §§ 1117 
(West 2002); 38 C.F.R. § 3.317(a)(1) (2007).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  See 
38 C.F.R. § 3.317(a)(2).  Signs or symptoms which may be 
manifestations of undiagnosed illness include, but are not 
limited to: fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders. See 38 C.F.R. § 3.317(b).

Analysis

Preliminary matter -  the Court's remand

As was described in the Introduction, this appeal was 
remanded by the Court in July 2006.  The Board wishes to make 
it clear that it is aware of the Court's instructions in 
Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the 
effect that a remand by the Court is not "merely for the 
purposes of rewriting the opinion so that it will 
superficially comply with the 'reasons or bases' requirement 
of 38 U.S.C.A. § 7104(d)(1).  A remand is meant to entail a 
critical examination of the justification for the decision."  
The Board's analysis has been undertaken with that obligation 
in mind.

The Court's remand was based on a perceived failure on the 
part of the Board to provide adequate reasons and bases in 
its determination that new and material evidence had not been 
received.  No other deficiencies in the June 2005 decision 
were noted.   In the Board's November 2007 decision, it was 
determined that the additionally submitted evidence was new 
and material; the claim was therefore reopened.  Any concerns 
contained in the Joint Motion for Remand have been 
effectively eliminated thereby.  

Discussion

The veteran is seeking entitlement to service connection of a 
condition claimed as fatigue with generalized musculoskeletal 
strain, arthralgias and myalgias, including claimed as part 
of an undiagnosed illness contracted secondary to his service 
in Southwest Asia.  The Board will also consider whether or 
not service connection may be granted under the general 
provisions for service connection.

(i.)  Persian Gulf War illness

It has been established that the veteran had qualifying Gulf 
War service.  

A March 2008 VA examination, an April 2007 opinion and a 
September 2005 private medical examination report each note 
the veteran's complaints of fatigue and pain.  The question 
before the Board then becomes whether such complaints are due 
to an undiagnosed illness incurred during Gulf War service.  
For the reasons set out below, the Board has determined that 
a preponderance of competent evidence of record  shows 
affirmative evidence that the veteran's fatigue and 
arthalgias and myalgias are not related to his Gulf War 
service.  

This matter was remanded by the Board for additional 
development in November 2007.  Specifically, the veteran was 
to be referred for a VA compensation and pension examination.  
Based upon his review of the entire record, the March 2008 
examiner concluded that the veteran's complaints of pain and 
fatigue were not related to Gulf War service.  Specifically, 
the examiner noted that the source of such symptoms was 
unlikely to be Gulf War service given the veteran's morbid 
obesity.  [The veteran weighed 339 pounds in September 2005.]  
The Board places great weight of probative value on this 
well-articulated opinion.  

The Board notes that this conclusion is supported by prior VA 
examinations in  June 1993 and March 1996 which determined 
that morbid obesity was a cause for the veteran's fatigue, 
with no relationship shown between the fatigue and his Gulf 
War service.  Additionally, a June 2001 VA examiner also 
indicated that the veteran's complaints were "due to 
inadequate  amount of sleep, the disturbance of the sleep 
cycle secondary to working nights, physical deconditioning."  

The June 2001 examiner went on to note that potential causes 
of the veteran's fatigue included "possibly" Gulf War 
service.  The Court has held that medical evidence is 
speculative, general or inconclusive in nature cannot support 
a claim.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Due 
to the speculative nature of the opinion, the Board places 
little weight of probative value on the June 2001 VA 
examination report.  

The Board also places little weight of probative value on the 
April 2007 private medical opinion, which noted that the 
doctor "suppose[d the veteran's] experience in the Gulf" 
was the root of the veteran's symptoms.   The report is 
speculative in the extreme.  As noted above, the Court has 
held that medical evidence which is speculative, general or 
inconclusive in nature cannot support a claim.  See Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992) [evidence favorable 
to the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service is insufficient to establish service connection].  
Additionally, the April 2007 report did not contain any 
reasons and bases in support of the conclusion.  See 
Hernandez-Toyens supra;  see also Bloom v. West, 12 Vet. App. 
185, 187 (1999) [the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."].  The Board accords this opinion little weight of 
probative value.  

Therefore, the Board finds that the weight of the competent 
and probative medical evidence supports a finding that the 
veteran's complaints are related to obesity rather than to an 
undiagnosed illness.  Entitlement to service connection under 
38 C.F.R. § 3.317 is therefore not warranted.  

(ii.)  Direct service connection

With respect to service connection on a basis other than 
claimed undiagnosed illness, there is no contemporaneous 
evidence of complaints of fatigue or generalized pain during 
service.  Moreover, as was noted above, the March 2008 VA 
examination, April 2007 private medical opinion and September 
2005 private medical opinion found no diagnosed disability, 
aside from obesity, which manifests as fatigue with 
generalized musculoskeletal strain, arthralgias and myalgias.  
With respect to the veteran's obesity, his weight was 210 
pounds upon separation in November 1991.  Subsequent medical 
examinations show an unbroken increase in weight of over 120 
pounds.  Service connection is not in effect for obesity.  

In short, the medical evidence has ascribed the veteran's 
complaints of fatigue, arthralgias and myalgias to obesity 
and not to the veteran's military service.  

Conclusion

For the reasons set out above, the Board has found that the 
criteria for the establishment of service connection of 
fatigue with generalized musculoskeletal strain, arthralgias 
and myalgias are not met under either 38 C.F.R. § 3.317 or 
38 C.F.R. § 3.303.  The benefit sought on appeal is therefore 
denied.  




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for fatigue with 
generalized musculoskeletal strain, arthralgias and myalgias 
is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


